                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 1/2/2020
 -------------------------------------------------------------- X
 GERGELY CSIKOS,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-9598 (VEC)
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :       ORDER
 INCORPORATED, AND                                              :
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                              Defendants. :
                                                                :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
         Cross-Claimant and Third-Party Plaintiff, :
                                                                :
                            -against-                           :
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED,                                                  :
                                                                :
                                       Cross-Defendant, ;
                                                                :
 REMODEL ART CORP. AND ALIN                                     :
 VADANUTA,                                                      :
                                                                :
                                Third-Party Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 6, 2019, the Court ordered Vincent Avery, Counsel for

Defendant S.M. Construction & Contracting, Inc to show cause why he should not be sanctioned

for failure to appear at the scheduled conference by being required to pay one hour of his

opponents’ attorneys’ fees (Dkt. 67);

        WHEREAS on December 11, 2019, Mr. Avery submitted a letter indicating that he had

experienced a family crisis that prevented him from attending the conference (Dkt. 70);
        WHEREAS on December 13, 2019, the Court informed Mr. Avery that his letter did not

adequately explain why he should not be sanctioned and offered him the option to submit a more

detailed letter under seal;

        IT IS HEREBY ORDERED THAT: Mr. Avery must submit a sealed submission by

January 6, 2020 detailing why he should not be sanctioned. Otherwise, the Court will proceed

in ordering Mr. Avery to pay one hour of his opponents’ attorneys’ fees.




SO ORDERED.
                                                        ________________________
Date: January 2, 2020                                      VALERIE CAPRONI
      New York, New York                                 United States District Judge
